In an action to recover damages for personal injuries, the plaintiffs appeal from (1) an order of the Supreme Court, Queens County (Lerner, J.), dated January 26, 1988, which denied the plaintiffs’ motion, inter alia, to compel the defendant Kinney Systems, Inc. to produce additional named witnesses for examination before trial, (2) an order of the same court, dated March 3, 1988, which denied the plaintiffs’ motion which was denominated as one for reargument/renewal, but in fact was for reargument, and (3) an order of the same court, dated May 10, 1988, which, inter alia, granted the motion of the defendant the City of New York to dismiss the complaint against it as time barred and granted the cross motion of the defendant Kinney Systems, Inc. for summary judgment dismissing the complaint and all cross claims against it.
Ordered that the appeal from the order dated January 26, 1988, is dismissed as academic; and it is further,
Ordered that the appeal from the order dated March 3, 1988, is dismissed as no appeal lies from an order denying reargument; and it is further,
Ordered that the order dated May 10, 1988, is affirmed for reasons stated by Lerner, J., at the Supreme Court; and it is further,
Ordered that one bill of costs is awarded to the respondents appearing separately and filing separate briefs. Lawrence, J. P., Kunzeman, Rubin and Kooper, JJ., concur.